DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 70-74, 81, 83, and 88 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Saccomanno U.S. Publication 2004/0222163 A1.
With respect to claims 70 and 88, the Saccomanno U.S. Publication 2004/0222163 A1 reference discloses in figures 2 a fluid disinfection apparatus comprising: a body 30/10 defining:
an inlet 11 extending through the body 30; a reflecting chamber in the body defined by mirrors 31;
a flow channel in redirection region 12 across to reflecting region 31, in the body 30 to direct a fluid from the inlet 11 into the reflecting chamber such that, when the flow channel receives the fluid from the inlet at a first average velocity, the flow channel directs the fluid from the inlet into the reflecting chamber at a second average velocity less than the first average velocity since the reflecting chamber is larger than the inlet flow region; and

With respect to claim 71, the reference further discloses the mirror interior surfaces of the reflecting chamber is a reflective material.
With respect to claim 72, the reference further discloses The apparatus of claim 71 wherein the reflective material diffusely reflects the disinfecting radiation when the radiation source outputs the disinfecting radiation into the reflecting chamber, for example in figure 3.
With respect to claim 73, the reference further discloses the reflective material is aluminum disclosed in paragraphs such as 0092.
With respect to claim 74, the reference further the radiation source is an ultraviolet (UV) light-emitting diode (UV-LED) disclosed in paragraphs such as 0112.
With respect to claim 81, the reference further the radiation source 40 is positioned to output disinfecting radiation into the reflecting chamber region defined by 31 and toward the outlet 50 from the reflecting chamber see figure 3.
With respect to claim 83, the reference further discloses the reflecting chamber 31 extends along a central axis 10 of the body, and at least an opening of the inlet 11 is coaxial with the axis.

Claim(s) 70-84 and 86-90 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kolch U.S. 2017/0305762 A1.
With respect to claims 70-74 and 88, the Kolch reference discloses in figure 2 a fluid disinfection apparatus comprising: a body 30/10 defining:
an inlet 3 extending through the body 1; a reflecting chamber in the body defined by inner walls 5 and made of aluminum (reflective) or PTFE disclosed on paragraph 0029, 0012, 0026;
a flow channel in redirection region 19 across to reflecting region 5, in the body 1 to direct a fluid from the inlet 3 into the reflecting chamber such that, when the flow channel receives the fluid from the inlet at a first average velocity, the flow channel directs the fluid from the inlet into the reflecting chamber at a second average velocity less than the first average velocity since the reflecting chamber is larger than the inlet flow region; and
an outlet tube 6 adjacent the inlet, the outlet from the reflecting chamber positioned to discharge the fluid from the reflecting chamber and from the body; and a LED radiation sources 7 positioned to output disinfecting radiation into the reflecting chamber 5.
With respect to claim 75, the Kolch reference discloses wherein the flow channel in regions 9 and 10 at least partially surrounds the reflecting chamber.
With respect to claim 76, the Kolch reference discloses further comprising an interior structure, wherein the flow channel in regions 9 and 10 is on an exterior side of the interior structure, and the reflecting chamber is on an interior side of the interior structure.
With respect to claim 77, the Kolch reference discloses wherein at least the aluminum interior surfaces of the interior structure are made of a reflective material.
With respect to claim 78, the Kolch reference discloses on page 7 advantageously, at least the fluidic configurations or other parts of the surface of the reactor chamber made of aluminum, PTFE or titanium dioxide or coated with it disclosed in paragraphs such as 0012.
With respect to claim 79, the Kolch reference discloses the interior structure is transparent (since it is void of obstruction) to the disinfecting radiation, and at least an interior surface of the body is reflective.
With respect to claim 80, the Kolch reference discloses the interior structure is configured to transition the fluid from the first velocity in region 9 to the second velocity in region 5 due to the size difference, before the fluid is exposed to the disinfecting radiation, see figure 1.
With respect to claim 81, the Kolch reference discloses the radiation source 7 is positioned to output disinfecting radiation into the reflecting outlet 9 chamber region defined by 5 and toward the outlet 6 from the reflecting chamber see figure 1.
With respect to claim 82, the Kolch reference discloses the reflecting chamber 5 extends along an axis of the body 1, and at least an opening of the inlet 3 is generally transverse with at least 1 of the axis.
With respect to claim 83, the Kolch reference discloses the reflecting chamber outlet region 9, extends along a central axis of the body 1, and at least an opening of the inlet 5 is coaxial with at least 1 of the axis see figures 1 and 2.
With respect to claim 84, the Kolch reference discloses the reflecting chamber 5 extends along an axis of the body 1 extending between a first end of the body and a second end of the body, the radiation source 7 is at the first end, the reflecting chamber 5 is between the first and second ends, the outlet 16 is at the second end, and the inlet 13 curves such that it is adjacent the second end.
With respect to claim 87, the Kolch reference discloses the reflecting chamber 5 extends along an axis of the body 1, and the radiation source 7 comprises one or more point sources positioned to emit the disinfecting radiation in a direction generally parallel to the axis, see figures such as 1-2.
With respect to claim 89, the Kolch reference discloses the first cross-sectional area (regions 9 and 10) is less than 50% of the second cross-sectional area 5 such that, when the flow channel directs the fluid from the inlet into the reflecting chamber, the second average velocity is less than 50% of the first average velocity, see figures 1-2.
With respect to claim 90, the Kolch reference further discloses the flow channel 9 directs the fluid from the inlet into the reflecting chamber 5, the flow channel transitions the fluid from the first velocity to the second velocity before the fluid is exposed to the disinfecting radiation 7 in 
figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over Kolch as applied above.
With respect to claim 85, the Kolch reference further discloses the reflecting chamber has a length and a diameter disclosed in paragraph 0031, cylindrical chamber 14 inherently has a length and diameter. 
The reference does not disclose wherein the length divided by the diameter is equal to between approximately 0.5 and approximately 3. This amount to sizing of a reactor. It is known that increasing the size would increase the capacity while decreasing the size would result in decreased capacity.  Thereby making the variable result effective. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Kolch reference and have the length divided by the diameter is equal to between approximately 0.5 and approximately 3, since it has been held that wherein the general conditions exist it is within the routine skill of one in the art to find or discover the optimum or workable ranges for the expended result of determining capacity. 
With respect to claim 86, the Kolch reference further discloses the length divided by the diameter is equal to between approximately 0.5 and approximately 2.
The reference does not disclose wherein the length divided by the diameter is equal to between approximately 0.5 and approximately 2. This amount to sizing of a reactor. It is known that increasing the size would increase the capacity while decreasing the size would result in decreased capacity.  Thereby making the variable result effective. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Kolch reference and the length divided by the diameter is equal to between approximately 0.5 and approximately 2, since it has been held that wherein the general conditions exist it is within the routine skill of one in the art to find or discover the optimum or workable ranges for the expended result of determining capacity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774